UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LOKESH MELWANT et al.,
Plaintiffs, ORDER
-against- 17 Civ. 8308 (PGG)
HUNTER LIPTON et al.,
Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that that there shall be a conference in this matter on
February 20, 2020 at 11:00 a.m. in Courtroom 705 of the Thurgood Marshall United States
Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
January 5 {, 2020 SO ORDERED.

Fadi bangs

Paul G. Gardephe
United States District “Iudec

 
